GATES, J.
Appellants’ brief contains no- assignment of errors. There is therefore nothing before us for consideration. Attention was called to this defect by respondent, and, although appellants filed a reply brief, the defect was not remedied.'
The order appealed from is therefore affirmed. Sorg. v. Wells, 33 S. D. 142, 144 N. W. 918; State v. Johns, 25 S. D. 451, 127 N. W. 470; Williams Bros. Lumber Co. v. Kelly, 23 S. D. 582, 122 N. W. 646; chapter 172, Laws 1913; Supreme Court rule S (140 N. W. viii).
POLLEY, J., not sitting.